ACCEPTED
                                                                         03-15-00298-CR
                                                                                 7137973
                                                              THIRD COURT OF APPEALS

               NO. 03-15-00298-CR                                        AUSTIN, TEXAS
                                                                    9/29/2015 9:40:01 AM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
          IN THE COURT OF APPEALS
     OF THE THIRD DISTRICT OF TEXAS                      FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                  9/29/2015 9:40:01 AM
         JAMES BRADLEY WARDEN,                      JEFFREY D. KYLE
                                                          Clerk

                                      Appellant
                            V.

               THE STATE OF TEXAS
                                     Appellee
          Appeal in Cause No. 41100 in the
3 3 ^ Judicial District Court of Burnet County, Texas

              Brief   For        AppeliBB



                       OFFICE OF DISTRICT ATTORNEY
                       3 3 ^ and 424* JUDICL\ DISTRICTS
                       Wiley B. McAfee, District Attorney
                       P. O. Box 725, Llano, Texas 78643
                       Telephone          Telecopier
                       (325) 247-5755 (325) 247-5274
                        g.bunyard@co.llano.tx.us
                       By: Gary W. Bunyard
                          Assistant District Attorney
                          State Bar No. 03353500
                          ATTORNEY FOR APPELLEE
                September 29, 2015

              Oral Argument Waived
                              Identity Of The Parties

Trial Court
       Honorable J. Allan Garrett
       33'^ Judicial District
       Burnet County Courthouse Annex (North)
       1701 East Polk St, Suite 74
       Burnet, TX 78611


State/Appellee
      Robert B. Ewing                        (Trial Counsel)
      Assistant District Attorney
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
       State Bar No. 24076376
      Richard S. Crowther                  (Trial Counsel)
      Assistant District Attorney (former)
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
      State Bar No. 15532500
      Gary W. Bunyard                        (Appellate Counsel)
      Assistant District Attorney
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
      State Bar No. 03353500
      g.bunyard@co.llano.tx.us

                                        ii
Appellant
      Paula Michelle Moore                  (Trial Counsel)
      Burnet County Public Defender
      220 S. Pierce St.
      Burnet, TX 78611
      (512) 234-3074
      State Bar No. 14362150
     Nathan G. Kight                        (Trial Counsel)
     Assistant Public Defender
     220 S. Pierce St.
     Burnet, TX 78611
     (512) 234-3074
     State Bar No. 24025472

     Ken Mahaffey                           (Appellate Counsel)
     Attorney at Law
     P.O. Box 684585
     Austin, TX 78768
     (512) 444-6557
     State Bar No. 12830050
     Ken_Mahaffey@yahoo. com

     James Bradley Warden                   (Appellant)
     TDCJ #01994759
     SID #03575255
     James Bradshaw State Jail
     P.O. Box 9000
     Henderson, TX 75653




                                      iii
                               Table   Of        Contents

                                                                     Page
Index of Authorities                                                    vi
Statement of the Case                                                       1
Statement on Oral Argument                                                  1
Response to Issues Presented                                                2
Statement of the Facts                                                      2
Summary of the Argument and Argument                                        2
                 The State of Texas agrees with counsel that the
                 record contains no reversible error and that this
                 appeal is frivolous.
Prayer for Relief                                                           3
Certificate of Word Count                                                   3
Certificate of Service                                                      4




                                            iv
                          Index   Of       Authorities



Case Law                                                 Page
Anders v. California. 386 U.S. 738, 87 S. Ct. 1396,
      18L.Ed.2nd492(1967)                                   2
High V. State. 573 S.W.2d 807 (Tex. Crim. App. 1978)        2
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
      102 L. Ed. 2d 300 (1988)                                2



Constitutions
None cited


Statutes/Rules
None cited




                                       V
                         statement          Of The        Case

      Appellant has adequately described the Statement of the Case.




                        Statement       on Oral        Argument

      The undersigned waives Oral Argument. The undersigned does not believe that
Oral Argument will be beneficial for this case for the reason that the issues are straight
forward and lack any novel or complex nuances and the counsel for Appellant has
waived Oral Argument. However, the undersigned is willing to participate if the
Court believes that Oral Argument will assist the Court in any way.




                                            1
                      R e s p o n s e To i s s u e s      Presented

Response To Issues:
           The State of Texas agrees with counsel that the record contains no
           reversible error and that this appeal is frivolous.



                        Statement            Of The         Facts


      Appellant has adequately described the facts of this case.


            Summary       Of The Argument              and Argument    on
                      R e s p o n s e to i s s u e s      Presented

      (1)    The State of Texas agrees with counsel that the record
             contains no reversible error and that this appeal is frivolous.
      Appellant seeks to appeal his conviction and sentence. Appellant's appellate
counsel describes various arguable grounds for appeal and explains why such grounds
do not support a finding of reversible error. The State of Texas has fully reviewed the
record and agrees that there was no reversible error committed in the trial proceedings
and that the appeal thereof is frivolous. See Anders v. California. 386 U.S. 738, 87
S. Ct. 1396, 18 L.Ed.2nd 492 (1967); Penson v. Ohio. 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); and High v. State. 573 S.W.2d 807 (Tex. Crim. App. 1978).
                                             2
                              PRA YER FOR RELIEF
      WHEREFORE, PREMISES CONSIDERED, Appellee prays the Court deny
Appellant's appeal and affirm the judgment of the trial court.
                                       Respectfully submitted,
                                       OFFICE OF DISTRICT ATTORNEY
                                       3 3 ^ and 424* JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone          Telecopier
                                       (325) 247-5755 (325) 247-5274



                                          State Bar No. 03353500
                                          ATTORNEY FOR APPELLEE


                        CERTIFICATE OF WORD COUNT
       This is to certify that the pertinent portion of this brief contains 109 words
printed in Times New Roman 14 font according to the WordPerfect™ X7 word count
tool.
                             CERTIFICATE OF SERVICE
       This is to certify that a true copy of the above and foregoing instrument, together
with this proof of service hereof, has been forwarded on the 29th day of September
2015, to Mr. Ken Mahaffey, Attorney for Appellant, by eServe and by email at
Ken_Mahaffey@yahoo. com.


                                                dg^^W^unyaf^
                                                 Assistant District Attorney




                                            4